--------------------------------------------------------------------------------

Exhibit 10.2

 
  logo [logo.jpg]
Procera Networks, Inc.  |  100-C Cooper Court  |  Los Gatos, CA 95032
p. 408-890-7100  |  f. 408-354-7211  |  www.proceranetworks.com





November 4, 2008


Via Hand-Delivery


David E. Stepner


Re:  Amendment to Separation and Consulting Agreement
 
Dear David:
 
On September 12, 2008, you and Procera Networks, Inc. (the “Company”) entered
into a separation and consulting agreement (the “Agreement”) to aid you in your
employment transition.  Under the Agreement, your last day of employment with
the Company was October 1, 2008 (the “Separation Date”).
 
The Agreement referred to your May 21, 2007 Employment Agreement and the award
to you of 300,000 shares of restricted common stock of the Company.  The
Agreement erroneously stated that as of the Separation Date you had vested as to
150,000 of such shares, when in fact as of the Separation Date, under the terms
of the original award as approved by the Company’s board of directors, you had
vested as to none of these shares, and all 300,000 of such shares vest instead
on November 7, 2008.  As a result of this mistake as to fact, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, you and
the Company hereby agree to amend the Agreement by deleting section 5(e) of the
Agreement in its entirety and replacing it with the following:
 
“(e)     Restricted Shares. On July 11, 2007, the Company’s board of directors
approved the award to you of 300,000 shares of restricted common stock of the
Company, which vest as to all shares on November 7, 2008. As of the Separation
Date you have vested as to no shares.  As additional consideration for your
provision of Consulting Services, the unvested shares of restricted stock
(300,000 shares) will vest on November 7, 2008 (the “Vesting Date”), and a
certificate evidencing these shares will be issued to you (subject to
appropriate arrangements being made by you to satisfy all applicable Company
federal and state income and employment withholding taxes), provided that you
deliver all requested Consulting Services during the period between the
Separation Date and the Vesting Date and otherwise remain in compliance with the
terms of this Agreement.  Notwithstanding any provisions in your stock option
agreements or the governing stock option plan, all options that you hold to
purchase shares of the Company’s common stock shall cease vesting as of the
Separation Date.  Your right to exercise your option(s) for any vested shares,
and all other rights and obligations with respect to your stock options(s), will
be as set forth in your stock option agreement, grant notice and applicable plan
documents.”
 
 
 

--------------------------------------------------------------------------------

 

Except as amended hereby, all other terms of the Agreement remain in full force
and effect.  After giving effect to this amendment, each reference in the
Agreement to “Agreement,” or words of like import referring to the Agreement
shall refer to the Agreement as amended hereby.
 
If the amendment described in this letter is acceptable to you, please sign and
date below and then send the fully signed amendment to the CEO.  The Company’s
offer contained herein will automatically expire if we do not receive the fully
signed amendment from you by November 7, 2008.
 
Again, we wish you the best in your future endeavors.
 
Sincerely,
 
Procera Networks, Inc.




By:
/s/ Thomas H. Williams
   
Thomas H. Williams
   
Chief Financial Officer
 





Understood and Agreed:


 
/s/ David E. Stepner
 
David E. Stepner
     
November 5, 2008
 
Date
 

 
 

--------------------------------------------------------------------------------